Case: 1:20-cr-00258-SO Doc #: 230 Filed: 09/21/21 1 of 2. PageID #: 1250




                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION


UNITED STATES OF AMERICA,                        )       CASE NO. 1:20 CR 258-005
                                                 )
         Plaintiff                               )       JUDGE SOLOMON OLIVER, JR.
                                                 )
    v.                                           )       ORDER ACCEPTING PLEA
                                                 )       AGREEMENT, JUDGMENT AND
SUTURA BERTRAM,                                  )       REFERRAL TO U.S. PROBATION
                                                 )       OFFICE
      Defendant                                  )


           This case is before the Court on a Report and Recommendation filed by United States

Magistrate Judge Thomas M. Parker, regarding the change of plea hearing of Sutura Bertram, which

was referred to the Magistrate Judge with the consent of the parties.

           On May 20, 2020, the government filed a 39 count Indictment, charging

Defendant Bertram in count 1 with Conspiracy to Possess with Intent to Distribute and to Distribute

Cocaine, in violation of Title 21 U.S.C. § 846, and in counts 25 and 31 with Use of a

Communication Facility to Facilitate a Felon Drug Offense, in violation of Title 21 U.S.C. § 843(b).

Defendant was arraigned on June 8, 2020, and entered a plea of not guilty to counts 1, 25, and 31 of

the Indictment before Magistrate Judge Baughman. On August 30, 2021, Magistrate Judge Parker

received Defendant Bertram’s plea of guilty to count 1 of the Indictment, and issued a Report and

Recommendation (“R&R”), concerning whether the plea should be accepted and a finding of guilty

entered.

           Neither party submitted objections to the Magistrate Judge’s R&R in the fourteen days after

it was issued.

           On de novo review of the record, the Magistrate Judge’s R&R is adopted. Defendant
Case: 1:20-cr-00258-SO Doc #: 230 Filed: 09/21/21 2 of 2. PageID #: 1251

Bertram is found to be competent to enter a plea and to understand her constitutional rights. She is

aware of the charges and of the consequences of entering a plea. There is an adequate factual basis

for the plea. The court finds the plea was entered knowingly, intelligently, and voluntarily. The plea

agreement is approved.

         Therefore, Defendant Sutura Bertram is adjudged guilty to count 1 of the Indictment, in

violation of Title 21 U.S.C. § 846. This matter was referred to the U.S. Probation Department for

the completion of a pre-sentence investigation and report. Sentencing will be held on December 17,

2021, at 10:30 a.m. in Courtroom 17A, Carl B. Stokes United States Court House, 801 West

Superior Avenue, Cleveland, Ohio.

         IT IS SO ORDERED.

                                                   /s/SOLOMON OLIVER, JR.
                                                   UNITED STATES DISTRICT JUDGE
September 21, 2021
